Citation Nr: 1644617	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-18 228	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 26, 2011, for the award of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  He died in March 1991.  The appellant is the Veteran's surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO granted service connection for the cause of the Veteran's death, and assigned an effective date of January 26, 2011.  The appellant timely appealed the decision as to the assigned effective date. 

Historically, in April 1994, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and the appellant perfected an appeal.  In August 1997 and December 1998, the Board remanded the claim for additional development and adjudication.  In October 2000, the Board, inter alia, denied the claim for entitlement to service connection for the cause of the Veteran's death.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 videoconference hearing at the RO.  A transcript of the hearing is associated with the record.

Evidence pertinent to the matter on appeal was received contemporaneously with the appellant's July 2016 Board hearing, and the appellant has waived initial AOJ consideration of this evidence pursuant to 38  C.F.R. § 20.1304(c) (2015).
It appears from the hearing that the appellant is considering a motion alleging CUE in the prior Board decision.  However, there are specific requirements for such a motion.  Specifically, the motion must (1) be in writing, (2) be signed by the moving party or their representative; and (3) include the Veteran's name (or the name of the moving party, in this case, the appellant), the applicable VA file number, and the date of the decision to which the motion relates, (4) If the decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains, (5) A CUE motion regarding a Board decision must be filed with the Board, as the RO would lack the jurisdiction to adjudicate such a claim, since it does not have authority over a higher tribunal (i.e., the Board).  See 38 U.S.C. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2015).  The appellant and her representative are hereby informed of these requirements should they wish to proceed with such a motion.


FINDINGS OF FACT

1.  The Veteran died in March 1991. 

2.  The appellant submitted a claim for service connection for the cause of the Veteran's death in January 1994; this claim was denied in an April 1994 rating decision and the appellant timely appealed. 

3.  In an October 2000 Board decision, the claim for service connection for the cause of the Veteran's death was denied on the basis that it was not well-grounded, which was not appealed, nor was reconsideration sought or granted, and thus, became final.  This decision subsumes the April 1994 rating decision.

4.  The application to reopen the claim for service connection for the cause of the Veteran's death was filed on January 15, 2011, the date on the application for Social Security Administration (SSA) survivor's benefits. 
5.  The appellant's claim for service connection for the cause of the Veteran's death was readjudicated and granted in an April 2012 rating decision, from which the current appeal originates; there is no unadjudicated formal or informal claim for service connection for the cause of the Veteran's death subsequent to the October 2000 Board decision and prior to January 15, 2011.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for an effective date of January 15, 2011, but no earlier, for the award of service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the grant of service connection for the cause of the Veteran's death arises from the appellant's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the effective date issue turns on the application of the law to the undisputed facts detailed below, and no further VCAA notice or duty to assist is, therefore, required.  38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the July 2016 Board hearing was legally sufficient. 

At the appellant's July 2016 hearing, the VLJ identified the issue on appeal (entitlement to an earlier effective date for grant of service connection for the cause of the Veteran's death).  Also, information was solicited during the hearing regarding why it was believed that an earlier effective date is warranted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497.  As noted above, the appellant submitted evidence with a waiver of initial AOJ review during the hearing and the hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant appeal. 

Analysis

In the July 2016 hearing and in additional statements of record, the appellant contends that the effective date for the grant of service connection for the cause of the Veteran's death should go back to the date of the Veteran's initial service connection claim filed in September 1990 or the appellant's original claim for service connection for the cause of the Veteran's death filed in January 1994.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).
The current effective date of service connection for the cause of the Veteran's death is February 1, 2011, the first day of the month the VA received the appellant's most recent petition to reopen the claim for service connection for the cause of the Veteran's death.

The appellant's initial claim of service connection for the cause of the Veteran's death was received in January 1994, which the RO denied in an April 1994 rating decision.  The Veteran timely appealed, and the Board subsequently denied the claim in October 2000, as the claim was "not well grounded."  The Board decision subsumed the RO decision, 38 C.F.R. § 20.1104 (2015), and became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).  Although the claim was denied as "not well grounded," the Board notes that the rules regarding reopening of prior finally disallowed claims are not different in cases where the claim was previously denied as not well grounded.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (citing Glynn v. Brown, 6 Vet. App. 523, 528 (1994)).  As the appellant did not appeal the decision, nor was reconsideration neither sought nor granted, the Board decision became final.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  

Moreover, the appellant did not submit any new and material evidence or a petition to reopen the claim for service connection for the cause of the Veteran's death prior to her filing an application for survivor's benefits with the SSA, dated January 15, 2011.  See 38 C.F.R. § 3.156 (a).  

The appellant filed an application to reopen her claim for service connection for the cause of the Veteran's death, which was received in February 2011.  In a September 2011 rating decision, the RO denied the appellant's claim to reopen finding that the evidence was not new and material.  Subsequently, in an April 2012 rating decision, the RO granted service connection for the cause of the Veteran's death, effective February 1, 2011, based on a newly submitted positive nexus opinion.  

After review of the record, the Board finds that the evidence supports the assignment of an effective date of January 15, 2011, the date the appellant submitted her claim for survivor's benefits to the SSA.  As discussed by the United States Court of Appeals for Veterans Claims in Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009), any claim sufficient to reflect "an intent to apply for survivor's benefits, that is filed with SSA will suffice to establish the effective date for DIC" for VA purposes.  See 38 C.F.R. §  3.153 ("An application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with the Social Security Administration on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in the Department of Veterans Affairs as of the date of receipt in Social Security Administration.  The receipt of such an application (or copy thereof) by the Department of Veterans Affairs will not preclude a request for any necessary evidence."); Kay v. Principi, 16 Vet. App. 529 (2002) (noting that VA's Adjudication Procedures Manual set forth a broad definition for the types of applications that were considered joint applications for VA and SSA benefits).   

The Board notes that there are several date stamps of January 26, 2011, February 4, 2011, and March 28, 2011, indicating the VA's receipt dates of the SSA survivor's benefits application.  However, given that the application is dated January 15, 2011, and there is no indication as to when the SSA received the application, the Board resolves any reasonable doubt in favor of the appellant.  Accordingly, an effective date of January 15, 2011, is granted for entitlement to service connection for the cause of the Veteran's death. 

Although the appellant contends that the effective date for the grant of service connection for the cause of the Veteran's death should go back to the date of the Veteran's initial service connection claim filed in September 1990 or the appellant's original claim for service connection for the cause of the Veteran's death filed in January 1994, under the law, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  Moreover, there is no indication that the appellant submitted a claim to reopen between the October 2000 Board decision and the receipt of the January 2011 SSA survivor's benefits application.  See 38 C.F.R. §§ 3.151, 3.155.  As such, the earliest possible effective date for the grant of the reopened claim, which, based on the procedural history as outlined in detail above, is January 15, 2011.  The Board recognizes that benefits are paid from the first day of the month following the effective date of the award, and this decision will therefore not alter the payment of benefits to the appellant.  38 C.F.R. § 3.31 (2015).  However, as the issue of entitlement to the effective date of January 15, 2011 was raised by the evidence of record, the Board was required to address this issue.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).



ORDER

An effective date of January 15, 2011, but no earlier, for the award of entitlement to service connection for the cause of the Veteran's death is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


